DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim 1 recites “…(APU) in the range of 1-25%”.  The examiner is taking the broadest reasonable interpretation to encompass all unit of measurements such as vol.%, wt.%, at.%, mass %, etc.  

Claim Objections
Claim 1 is objected to because of the following informalities:  a semi-colon, “;” , between “≥ 47%” and “and” should be replaced by a comma, “,”.  Appropriate correction is required.  Please refer to the advisory action dated 8/16/21.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-11, and 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-14 and 21-33 of copending Application No. 15/193,206 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims fully encompasses that of application ‘206.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-11, and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 8, 10-12 of U.S. Patent No. 10,648,107 in view of Hearle et al. (High-performance fibres). Although the claims at issue are not identical, they are not patentably distinct from each other because the embodiment of the instant claims would be rendered obvious by the embodiments of claims of US ‘107.  
US ‘107 fails to disclose the LOI and the initial thermal decomposition temperature as presently claimed.
Hearle discloses PBI-p with a LOI of > 41.0% (pg. 317, Table 9.12) and an initial thermal decomposition temperature of about 600ºC (pg. 314-315, Table 9.9 and 9.13).
It would have been obvious to one of ordinary skill in the art to modify ‘107’s PBI-p fiber to have a LOI and an initial thermal decomposition temperature as claimed, since Hearle discloses that this is a known property for a PBI-p. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Onorato et al. (US 6,042,968) in view of Erb, JR. et al. (US 2002/0182967).
Regarding claims 1, 3-4, and 11, Onorato discloses a fabric comprises a PBI polymer fiber that is treated with a phosphoric acid solution of about 5-100 wt.% (col. 3, lines 3-5).  Dependent on whether the PBI is unsulfonated or sulfonated, the fiber can be imbibe to less than about 70% of acid or greater than about 70% (col. 22-27 and examples).  Onorato further discloses that the resultant phosphoric acid-imbibe fabric contains high acid loadings of about 40-95% of phosphoric acid (col. 3, lines 37-41).  While Onorato discloses that the resultant fiber comprises concentrated phosphoric acid, Onorato fails to disclose the claimed phosphoric acid pick up as presently claimed.  However, Onorato discloses that the amount of phosphoric acid imbibed in the resulting fabric is a result effective variable, which therefore would contributes to phosphoric APU (col. 3, lines 37-55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a results effective variable such as phosphoric APU, through routine experimentation, especially given the knowledge in the art that phosphoric acid can impact the overall structure of the fiber.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1995).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the phosphoric APU of Onorato to be within the claimed range, since phosphoric APU of a PBI-p fiber is a known results effective variable in the fiber arts.  One would have been motivated to optimize the phosphoric APU to obtain a sufficient fiber that can be easily handled (col. 3, lines 55-65).  
Further, Onorato fails to explicitly disclose that it is less than 6 dpf.
Erb, JR discloses a polybenzimidazole stable fibers are typically available as 1.5 denier and further disclose that it also can be of any fiber denier [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onorato’s dpf to be less than 6, since Erb, JR discloses that this is known denier in the PBI fiber arts.
Furthermore, Onorato fails to explicitly disclose the LOI is about ≥ 47% and the initial thermal decomposition temperature as claimed.  However, the examiner deems that it would have been obvious to one of ordinary skill in the art at the time of the invention to have determined the optimum value of a results effective variable such as LOI and initial thermal decomposition temperature, through routine experimentation, especially given the knowledge in the art that LOI and the other properties can impact the overall structure of the fiber.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Onorato discloses a fabric including the fiber comprising PBI, Onorato fails to explicitly disclose that the fabric is explicitly a fire retardant garment.  
However, it is the position of the Office that the teachings of Onorato meet said limitations of flame retardant property. Support for said assumption is found in the use that both use the same materials, same compositions, and same weight and also use it for the same final intended use, it is the position of the Office that the resultant properties of flame-resistant properties are the same if not about the same as that claimed by Applicant. It is reasonable to presume that said properties is integral to the Underwood et al. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102. Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.  Onorato also discloses that it can be used in a woven and nonwoven fabric (col. 2, lines 31-34 and col. 3, line 45), which would encompass of being a yarn and a garment.  It is also noted that applicant has submitted evidence that PBI is inherently a fire retardant material.  
Alternatively, Onorato discloses that the fabric are characterized by high acid loadings and satisfactory electrochemical and/or mechanical properties (col. 1, lines 54-56), which would be advantageous to be used in a variety of application including a garment.  Thus, the choice to be used as a flame retardant garment would be well within the level of ordinary skill in the art given that Onorato discloses that this fabric has properties that would be advantageous in a garment.  
Regarding claims 5 and 13, while Onorato discloses fibers, Onorato fails to explicitly disclose it is of staple or filament form.  However, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to choose to use either form.  One of ordinary skill in the art would be well aware that fibers are either staple length or filaments (continuous).  Thus, choice of an either form given only two alternatives would be well within the level of ordinary skill in the art.  
Regarding claims 6-10 and 14-18, Onorato discloses that it can be used in a woven and nonwoven fabric (col. 2, lines 31-34 and col. 3, line 45), which would encompass of being a yarn and a garment.  Or alternatively, the choice to be used as a flame retardant garment would be well within the level of ordinary skill in the art given that Onorato discloses that this fabric has properties that would be advantageous in a garment (col. 1, lines 54-56).  

Claims 1-3, 5-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hearle et al. (High-performance fibres).
Regarding claims 1, 3, 11, 13-18, Hearle discloses a fiber comprises a polybenzimidazole (PBI) polymer that is treated with phosphoric acid treatment (pg. 311), a LOI of > 41.0%, and dpf of 1.5 denier (pg. 317, Table 9.12), and an initial thermal decomposition temperature of about 600ºC (pg. 314-315, Table 9.9 and 9.13).  Hearle fails to explicitly disclose that the phosphonated PBI fiber has a phosphoric acid pick-up or absorption of 1-25% as presently claimed.  
Given that Hearle explicitly discloses a phosphonated PBI fiber, which is obtained by treating PBI with phosphoric acid, it is inherently clear that phosphonated PBI fiber would possess a degree of phosphoric acid material.  Hearle discloses that sulphonated PBI shrinks less than 10% when exposed to direct flame but a phosphonated PBI has an even greater flame stability, which thereby suggest having little to no shrinkage when exposed to direct flame (pg. 311).  Thus, the concentration of the phosphoric acid treatment which contributes the amount of phosphoric acid absorption in the PBI fiber is a result effective variable in achieving a desirable flame stability.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a results effective variable such as phosphoric APU, through routine experimentation, especially given the knowledge in the art that phosphoric acid can impact the overall structure and flame stability of the fiber.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1995).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the phosphoric APU of Hearle’s PBI fiber to be within the claimed range, since phosphoric APU of a PBI-p fiber is a known results effective variable in the fiber arts.  One would have been motivated to optimize the phosphoric APU to obtain a sufficient fiber that have a suitable flame stability (pg. 311).  
Regarding claims 2, 5-10, and 13-18, Hearle discloses the product(s) and its structure as claimed (pg. 310, 317-318, Table 9.13).


Response to Arguments

Applicant’s arguments with respect to claims 1-3, 5-11, and 13-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argues that the combination of Onorato in view of Erb, JR is improper because the prior art of record is a nonanalogous art.  In response to applicant's argument that Erb JR is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Onorato and Erb, JR are all from the same field of endeavor as all are dealing with fabrics made with PBI fibers to specifically obtain flame retardant properties.

Conclusion                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785                

/Holly Rickman/Primary Examiner, Art Unit 1785